Citation Nr: 9933488	
Decision Date: 11/30/99    Archive Date: 12/06/99

DOCKET NO.  98-09 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Determination of the proper rating for service-connected 
post-traumatic stress disorder (PTSD) currently assigned a 10 
percent disability rating.

2.  Entitlement to service connection for anxiety, including 
as secondary to a service-connected skin disorder.

3.  Entitlement to service connection for traumatic 
arthritis, including as secondary to a service-connected leg 
injury.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1941 to 
September 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO) which granted service connection for 
PTSD at a 10 percent disability rating and which denied 
service connection for anxiety, traumatic arthritis and for 
tinnitus.


FINDINGS OF FACT

1.  The record includes all evidence necessary for the 
equitable disposition of the appellate issue pertaining to 
the appropriate disability rating for PTSD.

2.  The veteran's service-connected PTSD is manifested by 
depressed mood and sleep impairment and not by occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks, suspiciousness, panic attacks or mild 
memory loss.

3.  There is no competent medical evidence that the veteran 
currently has anxiety.

4.  There is no competent medical evidence that the veteran 
currently has traumatic arthritis.

5.  There is no competent medical evidence linking current 
tinnitus with the veteran's period of active service.
CONCLUSIONS OF LAW

1.  The initial assignment of an evaluation of 10 percent for 
PTSD was proper, and the criteria for an evaluation in excess 
of 10 percent have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1-4.14, 4.130, Diagnostic Code 
9411 (1999).

2.  The claim of entitlement to service connection for 
anxiety is not well grounded.  38 U.S.C.A. §5107(a) (West 
1991).

3.  The claim of entitlement to service connection for 
traumatic arthritis is not well grounded.  38 U.S.C.A. 
§5107(a) (West 1991).

4.  The claim of entitlement to service connection for 
tinnitus is not well grounded.  38 U.S.C.A. §5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service personnel records confirm the veteran's former combat 
and prisoner of war (POW) status.  He was interned in several 
European prisoner of war camps during World War II from 
February 1943 to May 1945.

Disability rating for PTSD

The veteran asserts that his service-connected PTSD is more 
disabling than contemplated by the current 10 percent 
disability rating.  He further contends that his depressed 
feelings and sleep disturbances due to his POW experiences 
support a higher rating.

The Board finds initially that the veteran's claim is well 
grounded, see 38 U.S.C.A. § 5107(a) (West 1991), because a 
challenge to a disability rating assigned to a service-
connected disability is sufficient to establish a well-
grounded claim for an increased rating.  See Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999); Caffrey v. Brown, 6 
Vet. App. 337, 381 (1994); Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  The Board also is satisfied that the 
record includes all evidence necessary for the equitable 
disposition of this appeal and that the veteran requires no 
further assistance.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule) to the veteran's current symptomatology.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 (1999).  The 
Board reviews the extent to which a service-connected 
disability adversely affects the veteran's ability to 
function under the conditions of ordinary daily life.  The 
Board then assigns a rating which, as far as practicable, is 
based upon the extent to which the current disability impairs 
the veteran's earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.1, 4.10.  If two evaluations are potentially 
applicable the higher evaluation will be assigned if the 
disability appears to approximate more closely the criteria 
required for that rating.  Otherwise, the Board assigns the 
lower rating.  38 C.F.R. § 4.7.  In a claim of disagreement 
with a disability rating assigned contemporaneously to a 
grant of entitlement to service connection, the facts of a 
particular case may require assignment of separate disability 
ratings for separate time periods.  Fenderson v. West, 12 
Vet. App. at 126.

The RO first granted service connection for PTSD in March 
1998 and assigned a 10 percent disability rating pursuant to 
Diagnostic Code (DC) 9411.  This provision evaluates PTSD as 
follows for the 10, 30, 50, 70 and 100 percent ratings, 
respectively:

Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or symptoms 
controlled by continuous medication [10 
percent].

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events) [30 
percent].

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships [50 percent].

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships [70 
percent].

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name. [100 percent].

At the time of the March 1998 rating decision granting 
entitlement to service connection and assigning a 10 percent 
disability rating the medical evidence included a February 
1998 VA examination report.  This report is the only medical 
evidence of a PTSD diagnosis which is associated with the 
claims file.  The psychiatrist who conducted the examination 
diagnosed the veteran with a mild form of delayed onset PTSD 
based, in part, upon the veteran's score on a diagnostic 
test.  Objective examination findings included depression, 
sleep disturbance, recurrent intrusive and distressing 
memories and flashbacks, all related to the POW experience 
which the veteran declined to discuss.  The examiner also 
noted an absence of angry outbursts, hypervigilence, suicidal 
or homicidal ideations, delusions or hallucinations, 
obsessive compulsive behavior or panic attacks.  The report 
further notes the veteran's full orientation, adequate 
memory, good personal hygiene and self-care, clear and 
coherent speech and his network of close and supportive 
family and friends.  The examiner assigned a Global 
Assessment of Functioning (GAF) score of 70.

At the time of the February 1998 rating decision the veteran 
manifested some symptoms required for an evaluation in excess 
of 10 percent for PTSD under Diagnostic Code 9411.  Those 
symptoms included depressed mood and sleep impairment.  
However, the medical evidence also shows little or no 
evidence of many of the other symptoms required to support an 
evaluation in excess of 10 percent.  Specifically, there is 
no evidence of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks, 
suspiciousness, panic attacks or mild memory loss.  
Assignment of a GAF score of 70 is consistent with the 
conclusion that the veteran manifests only "some mild 
symptoms" of PTSD, that he is generally functioning pretty 
well and that he has some meaningful interpersonal 
relationships.  These facts are well-documented by the 
February 1998 examination report and are consistent with the 
current 10 percent rating.  See American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (Fourth Ed. 1994) (DSM-IV) adopted by the VA at 38 
C.F.R. §§ 4.125 and 4.126.

In consideration of the foregoing, the Board finds that the 
medical evidence shows that the RO's initial 10 disability 
rating was appropriate and does not show that the veteran's 
PTSD manifested itself to a degree sufficient to warrant a 
higher schedular rating.  Because symptomatology associated 
with the veteran's PTSD was not shown to more nearly 
approximate the schedular criteria for the next higher 30 
percent evaluation in February 1998, see 38 C.F.R. § 4.7, his 
claim of entitlement to an evaluation in excess of 10 percent 
for PTSD must be denied.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1999) have been 
considered whether or not they were raised by the veteran, 
see Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including provisions of 38 C.F.R. § 3.321(b)(1) (1999).  The 
Board finds that the evidence of record does not present such 
"an exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1).  In this regard, the 
Board finds that there has been no assertion or showing by 
the veteran that his PTSD has resulted in marked interference 
with his employment or necessitated frequent periods of 
hospitalization.  In the absence of such factors, the Board 
finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Service connection issues

A veteran is entitled to service connection for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 
3.303 (1999).  A veteran found to have a chronic disorder in 
service is entitled to service connection for that disorder 
if it becomes manifest after separation from service unless 
the manifestation is clearly attributable to an intercurrent 
cause.  38 C.F.R. § 3.303(b); Brannon v. Derwinski, 1 Vet. 
App. 314, 315 (1991).  A chronic disorder is one for which 
there is evidence of a combination of in-service 
manifestations sufficient to identify a disease entity and 
observation sufficient to establish chronicity (as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic").  38 C.F.R. § 3.303(b).  
Entitlement to service connection for a disorder shown to 
have been chronic during service does not require evidence of 
continuity of symptomatology after service.  Id.  However, 
where a disorder observed during service is not shown to have 
been chronic or where there is inadequate evidence of in-
service chronicity, entitlement to service connection 
requires a showing of continuity of symptomatology after 
discharge.  Id.

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (1999).  When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition.  Id.  Secondary service connection is 
also appropriate for the degree of aggravation of a 
nonservice-connected disorder which is proximally due to or 
the result of a service-connected disorder.  Allen v. Brown, 
7 Vet. App. 439 (1995).

Finally, a veteran interned or detained as a prisoner of war 
for at least 30 days shall be service-connected for a 
disorder listed by regulation (listed disorder) despite 
absence of a record of the disorder during service, provided 
the disorder manifests to a degree of 10 percent or more at 
any time after separation from active service.  38 C.F.R. § 
3.303(c).

However, the first step in this analysis is to determine 
whether the veteran has presented a well-grounded claim for 
service connection.  In this regard, the veteran bears the 
burden of submitting sufficient evidence to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 Vet. 
App. 69, 73 (1995).  Simply stated, a well-grounded claim 
must be plausible or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  Where the 
determinative issue involves medical etiology or a medical 
diagnosis,  competent medical evidence that a claim is 
"plausible" or "possible" is required for the claim to be 
well grounded.  See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997); Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Grottveit, 5 Vet. App. 91 (1993).  This burden may not be met 
merely by presenting lay testimony, because lay persons are 
not competent to offer medical opinions.  See Epps, supra; 
Grottveit, supra; Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Service connection generally requires:  (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the present disease or injury.  See Epps, supra; Caluza 
v. Brown, 7 Vet. App. 498 (1995); see also Heuer, supra and 
Grottveit, both supra; Savage v. Gober, 10 Vet. App. 488, 497 
(1997).

In addition, a well-grounded claim may be established under 
the provisions of 38 C.F.R. § 3.303(b) when the evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period and still has such a condition.  Such evidence must be 
medical unless it relates to a condition as to which, under 
the case law of the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (Court), lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded on the basis of § 3.303(b) 
if the condition observed during service or any applicable 
presumption period still exists, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  Savage, 10 
Vet. App. at 498.

In the absence of evidence of a well-grounded claim, there is 
no duty to assist the claimant in developing the facts 
pertinent to the claim, and the claim must fail. Gregory v. 
Brown, 8 Vet. App. 563, 568 (1996) (en banc); Slater v. 
Brown, 9 Vet. App. 240, 243 (1996); Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994); Grottveit, supra.

A.  Anxiety

The veteran attributes current anxiety to a service-connected 
skin disorder.  He asserts that he developed anxiety because 
he felt people had bad feelings toward him because his skin 
disorder caused constant itching.  The veteran expressly 
declines to assert entitlement to direct service connection 
for anxiety for which he acknowledges neither having sought 
or received in-service treatment or diagnosis.

In October 1986 the RO granted service connection for a skin 
disorder identified as chronic parapsoriasis.

Medical evidence associated with the claims file consists of 
the veteran's service medical records, private hospital 
records from July 1947, a February 1948 VA examination 
report, VA examination and consultation records from May and 
June 1986, VA hospitalization and treatment records from 
November 1995 to November 1996 and VA examination reports 
from February 1998 (medical record evidence).  None of these 
records includes evidence of a diagnosis for or objective 
findings of anxiety.  The May 1986 VA examination explicitly 
notes absence of anxiety.

In a June 1998 written statement the veteran explained how 
the constant itching of his service-connected skin disorder 
caused him sufficient self-consciousness as to cause anxiety.  
However, because the veteran is a lay person with no medical 
training or expertise, his statements alone cannot constitute 
competent evidence of a current diagnosis for a psychiatric 
disorder.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992) (holding that lay persons are not competent to offer 
medical opinions).  Absent a showing of a current disability, 
the Board cannot find the veteran's claim of entitlement to 
service connection for anxiety to be well grounded.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Brammer 
v. Derwinski, 3 Vet. App. 223 (1992).

B.  Traumatic arthritis

The veteran attributes traumatic arthritis to a service-
connected left leg disorder. The veteran expressly declines 
to assert entitlement to direct service connection for 
traumatic arthritis for which he acknowledges neither having 
sought nor received in-service treatment or diagnosis.

In September 1947 the RO granted service connection for a 
contusion of the lower third of the left leg.

Although traumatic arthritis is a listed disorder for which 
service-connection is presumed for a former POW, see 38 
C.F.R. § 3.303(c), medical record evidence includes no 
diagnosis for this disorder.  The veteran reportedly 
underwent right knee surgery in 1956.  The May 1986 VA 
examination explicitly notes multiple joint pain and joint 
stiffness with a diagnosis of possible arthritis.  Although a 
February 1998 VA joints examination diagnosed the veteran 
with morning pain and stiffness in all joints and bilateral 
degenerative disease in the veteran's knees, there is no 
evidence that arthritis of both knees is attributable to a 
contusion of the lower third of the veteran's left leg or 
that current arthritis is traumatic in origin.  The only 
evidence in support of this claim is the veteran's own 
statement which, as stated above, cannot constitute competent 
medical evidence sufficient to well ground this claim.  See 
Espiritu v. Derwinski, 2 Vet. App. at 494-95.  As above, 
absent a showing of a current disability, the Board cannot 
find the veteran's claim of entitlement to service connection 
for traumatic arthritis to be well grounded.  See Rabideau v. 
Derwinski, 2 Vet. App. at 144.


C.  Tinnitus

In the February 1998 VA ear disease examination the veteran 
is reported to attribute the onset of continuous tinnitus 
since 1992 or 1993 to exposure to artillery during his period 
of active service.

Medical record evidence includes no diagnosis for tinnitus 
until the February 1998 VA ear disease examination.  The May 
1986 VA examination explicitly notes absence of tinnitus.  
The February 1998 examination disclosed no physical or 
neurological disease, injury or other ear abnormality.  The 
examination report notes the veteran's complaint of ringing 
in both ears and it includes a diagnosis for "tinnitus, 
cause unknown."

Beyond the appellant's own statements, there is no competent 
medical evidence linking the veteran's tinnitus to his period 
of active service.  However, for the reasons stated above, 
his statements alone cannot constitute competent evidence of 
the causal connection between current tinnitus and his period 
of active service.  See Espiritu v. Derwinski, 2 Vet. App. at 
494-95.  Furthermore, tinnitus is not a listed disorder for 
which service-connection is presumed for a former POW, see 38 
C.F.R. § 3.303(c).  Absent competent medical evidence 
establishing the required nexus, the veteran's claim of 
entitlement to service connection for tinnitus is implausible 
and must be denied as not well grounded.

In this case the veteran has not met his burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that his three claims for service 
connection are well grounded.  In the absence of competent 
medical evidence to support the veteran's claims, they all 
must be denied as not well grounded.  Because the veteran has 
failed to meet his initial burden of submitting evidence of 
well-grounded claims for service connection, the VA is under 
no duty to assist him in developing the facts pertinent to 
any of the claims.  See Epps, 126 F.3d at 1468.  As the Board 
is not aware of the existence of additional evidence that 
might well ground the veteran's claims, a duty to notify does 
not arise pursuant to 38 U.S.C.A. § 5103(a).  See McKnight v. 
Gober, 131 F.3d 1483, 1484-1485 (Fed. Cir. 1997).  That 
notwithstanding, the Board views its discussion as sufficient 
to inform the veteran of the elements necessary to well 
ground his claims, and explanations as to why his current 
attempts fail.


ORDER

Entitlement to a disability rating in excess of 10 percent 
for PTSD is denied.

Entitlement to service connection for anxiety, including as 
secondary to a service-connected skin disorder, is denied.

Entitlement to service connection for traumatic arthritis, 
including as secondary to a service-connected leg injury, is 
denied.

Entitlement to service connection for tinnitus is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

